Citation Nr: 1116120	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-22 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and/or generalized anxiety disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 Regional Office (RO) in Muskogee, Oklahoma rating decision that, in pertinent part, denied the claims on appeal.

The Veteran had a videoconference hearing before the undersigned in April 2009.  A transcript of the hearing has been reviewed and associated with the claims file.

The Veteran's claims were remanded by the Board in August 2009 for further development.  The requested development having been completed the matter once again is before the Board.


FINDINGS OF FACT

1.  The Veteran did not engage in combat or claim a stressor related to fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service, and there is no corroboration or verification of the occurrence of the Veteran's claimed in-service stressors.

2.  The Veteran's PTSD has not been medically attributed to a verified stressor.  

3.  The most probative medical evidence shows that the Veteran's other diagnosed psychiatric disabilities, including depression and anxiety disorders, are not etiologically related to a disease, injury, or event in service.  

4.  The most probative medical evidence shows that the Veteran's current headache disability is not etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, to include PTSD, depression, and/or generalized anxiety disorder, is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Service connection for a headache disability is not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's Administration (VA) has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in August 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In that regard, the Board notes that the February 2011 VA examination report addendum discussed a December 2010 VA mental health treatment document, which is not of record.  The addendum cited to the document for the proposition that the most recent treatment records indicated diagnoses of PTSD, major depressive disorder (MDD), and claustrophobia.  The Board concludes that a remand to obtain the December 2010 treatment record, and other VA treatment records from June 2010, is not necessary because, as will be discussed in greater detail below, the Board finds the Veteran's statements regarding his claimed in-service stressors and trauma less than credible.  As the Veteran's current psychiatric diagnoses are based on these non-credible statements, the Board finds that a remand for these records would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

All records otherwise identified by the Veteran as relating to these claims have been obtained, to the extent possible.  In that regard, the Board notes that records from the Social Security Administration (SSA) were requested, but SSA responded that no records currently exist.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this case, the Board notes that the Veteran was provided a VA examination for his headache claim in June 2010 and an opinion was provided based on a full review of the record.  The Board, therefore, finds the June 2010 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the Veteran's psychiatric disability claim, the Board notes that the Veteran was afforded a VA examination in June 2010, with an additional addendum added in February 2011.  The February 2011 addendum concluded that the Veteran had diagnoses of PTSD and MDD and that the PTSD was at least as likely as not related to his reported in-service stressors.  As will be discussed in greater detail below, the Board finds less than credible the reported stressors on which these diagnoses were made and the link between PTSD and military service was based.  There is no credible and competent evidence of in-service psychiatric problems or continuity of psychiatric problems from service.  Thus, VA is not required to provide the Veteran with another VA examination in conjunction with this claim.  

Based on the February 2010 and May 2010 VCAA notice letters and the June 2010 VA examinations, the Board finds that there has been substantial compliance with its July 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain chronic diseases, including psychoses, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, PTSD, MDD, and generalized anxiety disorder are not classified as psychoses, and service connection for the Veteran's psychiatric disabilities may not be granted on a presumptive basis.  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010); 75 Fed. Reg.  41092 (July 15, 2010).

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997). 

The Veteran contends that he has PTSD as the result of his active duty service.  Specifically, the Veteran reports that during service at Fort Ord in California a friend and fellow service member shot and killed himself while playing Russian roulette.  The Veteran claims to have seen the blood and brain matter splattered on the wall and seen the face of the dead service member.  In addition, the Veteran claims that another friend and fellow service member drowned in an accident during the Veteran's service in Germany.  

The Board acknowledges that the Veteran has a current medical diagnosis of PTSD.  This diagnosis has been attributed, at least to some extent, to the Veteran's account of his military service.  His current VA outpatient treatment records show a diagnosis of PTSD for several years.  VA records reveal complaints of visions of dead service members.  Therefore, the Board will assume for the purposes of this decision that the Veteran has received a diagnosis of PTSD.

The crucial inquiry, however, is whether the Veteran has established the existence of an in-service stressor.  The Board concludes that he has not.  The Veteran did not engage in combat with the enemy and his claimed stressors did not relate to fear of hostile military or terrorist activity consistent with the places, types, and circumstances of his service.  The Veteran's personnel records confirm he had over two and a half years of foreign service, but there is no indication that he served in combat while overseas.  None of the Veteran's earned medals and awards is prima facie indication of combat exposure.  Furthermore, the Veteran's claimed in-service stressors involve the accidental deaths of two fellow service members.  These incidents do not involve hostile military or terrorist activity.  Consequently, the Board concludes that the Veteran did not engage in combat and his claimed stressors may not be conceded on this basis. 

The Board is not required to accept a Veteran's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  "Just because a physician or other health professional accepted appellant's description of his Vietnam experiences as credible and diagnosed appellant as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  


Therefore, there must be credible supporting evidence of record that the alleged stressors actually occurred in order to warrant service connection.  In this case, the objective evidence of record conclusively contradicts the assertions of one of the Veteran's claimed stressors.  As noted above, the Veteran claims that while serving at Fort Ord in California in 1984 or 1985 a friend and fellow service member shot and killed himself while playing Russian Roulette.  In a subsequent statement, he indicated the incident took place in July 1985.  He submitted a statement from a fellow service man verifying that the two of them were present at the time of the fellow service man's death.  The Veteran claims that he visited the service member earlier on the day of his death and later returned to find the service member's residence marked with yellow tape.  The Veteran also asserts that he saw the service member's blood and brain matter splattered on the wall and that he saw the service member's face and that he witnessed him being brought out of the residence.  However, the Veteran's personnel records show that in July 1985, he was stationed in Germany and not at Fort Ord.  The Veteran served in Germany from April 1985 to October 1986, after which he was transferred to Korea.  His personnel records include a certificate of training of the Headstart German Orientation Course in May 1985.  The Veteran's service treatment records also show treatment in Germany during this time frame.  Additionally, in the subsequent investigation report, it was noted that two individuals were in the room with the deceased man when the incident occurred and neither of the individuals listed was the Veteran.  Thus, the Veteran's reported stressor is not supported and, indeed, is contradicted by the objective and contemporaneous evidence of record.  

The Board also has considered the Veteran's claimed stressor that a friend and fellow service member died in a drowning accident while the two were serving in Germany.  Initially, the Board acknowledges that the claimed incident occurred during the time period when the Veteran was serving in Germany.  However, the only evidence that the Veteran knew the deceased service member or even heard of his death while in service are the Veteran's representations.  In that regard, the Board notes that the Veteran has made contradictory statements regarding the drowning incident.  During his June 2010 VA psychiatric examination, for example, the Veteran reported that he witnessed his best friend and fellow service member being brought out of the water.  By contrast, in his May 2009 written statement regarding the incident the Veteran stated that the fellow service member was working at another location in Germany at the time of his death.  Moreover, during the April 2009 Board hearing the Veteran indicated, "The next morning, that's when they found him.  When they found him he had been swelled up."  These statements, in context, clearly indicate that the drowning occurred at a wholly different location from where the Veteran was stationed and that the Veteran was not present when the body was recovered.  These statements are directly contradictory to those made during his June 2010 VA examination that he had been present and seen the body removed from the water.  Moreover, the Veteran first reported his claimed stressors approximately 20 years after their claimed occurrence and the Board also finds it significant that the first time he reported his stressors and sought treatment for psychiatric problems was not until the approximate time that he brought his claim for entitlement to service connection for PTSD.  Therefore, in the absence of objective evidence supporting the Veteran's claim and his contradictory and non-credible statements regarding the drowning, the Board finds his representations as to his claimed stressor involving the drowning of his best friend and fellow service member less than credible.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  The Veteran has not been diagnosed with PTSD based on a verified stressor.  Hence, his claim is denied.  

The Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As noted, the Veteran also has been diagnosed with multiple additional psychiatric disorders, to include various depressive disorders and anxiety disorders.

Initially, the Board acknowledges that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d).  In that regard, as discussed above, the record is negative for any complaints or findings of any psychiatric disorder in service, or of any psychosis having manifested within one year of separation.  In addition, although the Veteran has identified several in-service stressors that he believes led to PTSD, there is no credible lay evidence of actual psychiatric symptomatology manifested while he was on active duty.  Specifically, as discussed above, the Board has found that the Veteran's reported stressors are not credible based on the objective evidence of record.  The evidence does not indicate, nor does the Veteran contend, that he sought treatment for psychiatric problems for multiple years after service or been diagnosed with a depressive or anxiety disorder for approximately two decades after service.  Thus, to any extent the Veteran now claims to have experienced psychiatric problems beginning in service based on the death of two friends and service members, as discussed above, the Board finds these statements less than credible in light of the evidence that unequivocally shows that he was stationed thousands of miles away in a different country from where he claims to have been present on the day of one of the deaths and his wholly contradictory statements regarding his location at the time of the other death.  As such, any claims as to psychiatric symptoms the Veteran claims to have experienced in service and made in furtherance of a claim for disability benefits are not credible.  

With respect to the opinions expressed in the February 2011 addendum to the June 2010 VA examination report and the various diagnoses of anxiety and depressive disorders, the diagnoses and opinions relating such to the Veteran's military service appear to have been based solely on the representations of the Veteran, and the Board finds any such representations problematic given the evidence of record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  As discussed above, the Board has found the Veteran's representations regarding his claimed in-service psychiatric stressors less than credible.  As such, the Board finds the February 2011 VA addendum opinion of no probative value, as the etiology opinion was based in large measure on the Veteran's incredible statements regarding his in-service psychiatric stressors.  For the same reason, the Board finds any other diagnoses made by VA treatment professionals that were linked to the Veteran's military service of no probative value.  

As there is no competent and probative evidence otherwise linking any current depressive or anxiety disorder to service, the Board finds that the preponderance of the evidence is against granting service connection for a psychiatric disorder other than PTSD.

Accordingly, the claim is denied.  There is no benefit of the doubt that could be resolved in favor of the Veteran.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Headaches

The Veteran also claims that he has a current headache disability due to his military service.  

The Veteran's service treatment records indicate that in October 1983 he felt dizzy and nauseous, when his head started to hurt and he lost consciousness.  In June 1985 the Veteran complained of a headache for the previous day and a cold for the prior three days.  In February 1989 the Veteran reported headache with stomach ache and vomiting for the previous day.  The Veteran stated that the headache was in the front temporal region bilaterally and described it as a pounding sensation.  He noted having a headache once before in Korea.  The Veteran declined to have a medical examination at the time of separation and an independent examination of his service treatment records did not establish a basis for requiring a medical examination at that time.

After service, in November 2002 the Veteran brought a claim for headaches, asserting that he had been experiencing headaches since 1990 and that from that time he had been treated by the VA for the problem.  However, during ongoing treatment with the VA for hypertension and hyperlipidemia the Veteran denied problems with headaches in June 2002, October 2002, May 2003, November 2003, August 2004, August 2005, August 2006, and September 2007.  

In support of his claim, the Veteran submitted a June 2007 letter from his private physician who indicated that the Veteran reported chronic intermittent headaches that impaired his ability to function.  The Veteran stated that following a period of unconsciousness and fall on a hot day in boot camp he developed chronic headaches.  The physician noted that it was more likely than not that his headaches were related to the incident described above.  A February 2008 letter from another private treatment provider stated that the Veteran had daily headaches with anxiety.  The physician indicated that his problems were stable with no improvement and that his headache problem "appears to be service connected and most likely cause[d] by or a result of his military duties."

During VA treatment for psychiatric problems in August 2009, the Veteran reported continuing problems with headaches.

The Veteran was afforded a VA examination in June 2010.  The examiner noted review of the claims file.  The VA examiner discussed the Veteran's in-service treatment for headaches.  He noted that none of the in-service treatment was for a primary headache disorder, but instead for headache as a symptom related to non-neurological problems.  The Veteran reported that currently he experienced chronic headaches present for two or more years.  Specifically, the Veteran noted pounding headaches several times per week, with associated light sensitivity and an inability to get out of bed.  He stated that the problem lasted for several days.  The examiner noted that the current headache problem was not the type of headache described as occurring during the Veteran's military service.  The examiner noted that the Veteran was being treated for associated conditions, including diabetes, obesity, hypertension, and anxiety.  The examiner concluded that the Veteran's current headache description was consistent with a diagnosis of migraine headaches without aura.  As to etiology, the examiner concluded that the current headache problem was not related to the Veteran's military service.  The rationale for the conclusion was that the Veteran's service treatment records did not suggest the presence of migraine headaches during service and the Veteran's own statements indicated an onset of his current migraines two or more years previously, or after his discharge from service.

The Board notes that there exists conflicting evidence as to whether the Veteran's current headache disability was caused or aggravated by his military service.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the expert's medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the most probative evidence is against finding the Veteran's current headache disability was caused or aggravated by his military service.  The Board acknowledges the June 2007 and February 2008 letters from private treatment providers noting a chronic headache disability and opining a link to the Veteran's military service.  With respect to the June 2007 letter, the treatment provider appears to have examined the Veteran's service treatment records and discussed the 1984 incident where the Veteran passed out and fell on his face while carrying a heavy package on a hot day.  The examiner attributed the Veteran's current headache disability to that incident, based on the Veteran's report of developing chronic headaches thereafter.  

In addition, the February 2008 letter stated that the Veteran had current headaches with anxiety, which the treatment provider opined was most likely the result of his military service.  There is no evidence the physician examined or considered the service treatment records showing the circumstances of the Veteran's in-service complaints of headaches or his post-service treatment history (other than past treatments with that private treatment provider).  In fact, the physician provided no rationale for the stated conclusion.

On the other hand, the June 2010 VA examination report concluded that the Veteran's current headache disability was not related to his military service.  The VA examiner's conclusion was based on an interview with the Veteran, review of the claims file, including service treatment records and post-service treatment records, and physical examination.  Significantly, the Veteran reported that he developed his current headache disability approximately two or more years previously.  Moreover, the examiner discussed the Veteran's reported headaches during service.  The examiner noted that the nature of his in-service headaches were different from his current headaches, namely that none of the in-service treatment was for a primary headache disorder, but instead for headache as a symptom related to non-neurological problems.  Based on the foregoing, the VA examiner provided a detailed rationale for concluding the Veteran's current headache disability was unrelated to his military service.  The Board has accorded this opinion the most probative value.  Hence, his claim must be denied.  See Winsett, Bloom, supra.  

The Board acknowledges the Veteran's assertions that he developed his current headache disability as a result of his military service.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as reporting headaches, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In this case, the Board notes potentially conflicting statements by the Veteran as to the timing of the onset of his current headache symptomatology.  In his original claim for entitlement to service connection for headaches, in November 2002, he stated that the onset of his headache disability was 1990, shortly after service.  During the June 2010 VA examination, however, he stated that his current headache problems began approximately two or more years ago.  The June 2007 private letter indicated only that the Veteran "has developed chronic headaches since then [i.e. after the 1984 in-service incident involving a period of unconsciousness and falling on his face]."  Even assuming a continuity of headache problems, however, the Veteran is not necessarily competent to attribute a current disability to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this instance, while the Veteran's assertions of continuity may have some probative value, given the Veteran's inconsistent reports regarding the onset of his headache problems and his lack of medical training or experience, the Veteran's assertions are ultimately far outweighed by the conclusions of the VA health care specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  While the Board is sympathetic to the Veteran's sincere belief that he incurred a headache disability as a result of his military service, the most probative evidence of record does not support this contention.  Therefore, service connection is not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and/or generalized anxiety disorder, is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


